12-3679
         Blasi v. New York City Board of Education


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals for
 2       the Second Circuit, held at the Thurgood Marshall United States
 3       Courthouse, 40 Foley Square, in the City of New York, on the 25th
 4       day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                 DENNIS JACOBS,
 8                 RAYMOND J. LOHIER, JR.,
 9                      Circuit Judges,
10                 JOHN G. KOELTL,*
11                      District Judge.
12       _____________________________________
13
14       William J. Blasi,
15
16                                 Plaintiff-Appellant,
17
18                        v.                                               12-3679
19
20       New York City Board of Education,
21       Dennis M. Walcott, in his official
22       capacity as Chancellor of the New
23       York City Board of Education, Susan
24       Friedman, individually and in her
25       official capacity as Principal at
26       Sheepshead Bay High School, Elaine
27       Farran, individually and in her
28       official capacity as Assistant
29       Principal of Social Studies at

                 *
               Judge John G. Koeltl, of the United States District Court for the Southern District of
         New York, sitting by designation.
 1   Sheepshead Bay High School, Joyce
 2   Coppin, individually and in her
 3   official capacity as Superintendent
 4   of Brooklyn High Schools, City of
 5   New York,
 6
 7                  Defendants-Appellees.
 8   _____________________________________
 9
10   FOR PLAINTIFF-APPELLANT:       William J. Blasi, pro se, Pen
11                                  Argyl, PA
12
13   FOR DEFENDANTS-APPELLEES:      Francis F. Caputo, Assistant
14                                  Corporation Counsel, for Michael A.
15                                  Cardozo, Corporation Counsel for
16                                  the City of New York, New York,
17                                  N.Y.
18
19        Appeal from the judgment of the United States District Court

20   for the Eastern District of New York (Mauskopf, J.; Go, M.J.).

21        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

22   DECREED that the judgment of the district court is AFFIRMED.

23        Appellant William Blasi, a former attorney proceeding pro

24   se, appeals from the judgment of the district court granting the

25   defendants’ summary judgment motion in his employment

26   discrimination action.   We assume the parties’ familiarity with

27   the underlying facts, the procedural history of the case, and the

28   issues presented for review.

29        We review orders granting summary judgment de novo.        See

30   Gonzalez v. City of Schenectady, 728 F.3d 149, 154 (2d Cir.

31   2013).   “Summary judgment is appropriate if there is no genuine

32   dispute as to any material fact and the moving party is entitled

33   to judgment as a matter of law.”       Id.   In determining whether

                                        2
1    there are genuine disputes of material fact, this Court is

2    “‘required to resolve all ambiguities and draw all permissible

3    factual inferences in favor of the party against whom summary

 4   judgment is sought.’”   Terry v. Ashcroft, 336 F.3d 128, 137 (2d

 5   Cir. 2003) (quoting Stern v. Trs. of Columbia Univ. in City of

6    New York, 131 F.3d 305, 312 (2d Cir. 1997)).    Summary judgment is

7    appropriate “[w]here the record taken as a whole could not lead a

8    rational trier of fact to find for the non-moving party.”

 9   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

10   587 (1986).

11        As an initial matter, Blasi has waived appellate review of

12   the district court’s treatment of all the claims raised in his

13   consolidated complaints save for his due process claim relating

14   to the New York City Department of Education’s administrative

15   C-31 hearing, which is the only claim for which he provides any

16   specific arguments in his appellate brief.   We have held that

17   “[i]ssues not sufficiently argued in the briefs are considered

18   waived and normally will not be addressed on appeal.”    Norton v.

19   Sam’s Club, 145 F.3d 114, 118 (2d Cir. 1998).    Pursuant to this

20   rule, we have concluded that “merely incorporating by reference

21   an argument presented to the district court [or] stating an issue

22   without advancing an argument” is insufficient to raise an issue

23   for appellate review.   Id. at 117.   Moreover, while this rule is

24   “tempered in pro se cases by our duty to construe liberally


                                      3
 1   papers filed by pro se litigants,” id. at 118 n.1, we have also

 2   recognized that the degree of solicitude due to pro se litigants

 3   is “lessened” in situations where, as here, the litigant has

 4   previous legal experience, see Tracy v. Freshwater, 623 F.3d 90,

 5   102 (2d Cir. 2010).

 6        Here, aside from his due process claim, Blasi – a former

 7   attorney with years of litigation experience – asserts only that

 8   “there was sufficient evidence to deny [the defendants’] summary

 9   judgment motion.”   He has advanced no specific arguments in

10   support of this assertion, nor has he called our attention to the

11   specific “evidence” upon which his assertion is based.

12   Accordingly, we conclude that he has waived appellate review of

13   the district court’s treatment of his remaining claims.   Cf.

14   Krist v. Kolombos Rest. Inc., 688 F.3d 89, 98 (2d Cir. 2012)

15   (finding a challenge to the dismissal of a claim to be abandoned

16   where an appellate brief “contain[ed] no authority or argument as

17   to how the court erred in dealing with [a] claim”).

18        With respect to Blasi’s due process claim, we conclude,

19   following an independent and de novo review of the record, that

20   the district court properly determined that he was collaterally

21   estopped from relitigating that issue by the New York state

22   court’s September 2005 decision dismissing Blasi’s Article 78

23   petition and that, in any event, the claim is without merit.

24   Accordingly, we affirm for substantially the same reasons set


                                      4
 1   forth by the magistrate judge in her March 12, 2012 report and

 2   recommendation and by the district court in its August 12, 2012

 3   memorandum and order.   On appeal, Blasi reiterates his argument

 4   that the arbitrary and capricious standard of review used by the

 5   Article 78 court to review the C-31 hearing was “not adequate due

 6   process” where he had alleged a stigma-plus due process claim.

 7   Even assuming that he was not precluded from raising this

 8   argument, we have specifically held that, in cases involving

 9   probationary Department of Education employees like Blasi, “the

10   availability of an adequate, reasonably prompt, post-termination

11   name-clearing hearing is sufficient to defeat a stigma-plus

12   claim” and that the procedures available at C-31 hearings are

13   “adequate to protect [a plaintiff’s] reputational and

14   professional interests.”     Segal v. City of New York, 459 F.3d

15   207, 214 (2d Cir. 2006).**

16        We have considered all of Blasi’s remaining arguments and

17   find them to be without merit.    Accordingly, we AFFIRM the

18   judgment of the district court.

19                                    FOR THE COURT:
20                                    Catherine O’Hagan Wolfe, Clerk




          **
           We further reject as “patently frivolous” Blasi’s argument
     that the district court judge was required to recuse herself
     because of her faith. See Ransmeier v. Mariani, 718 F.3d 64,
     70-71 (2d Cir. 2013).

                                        5